DETAILED ACTION
This action is in response to the amendment filed on 12/22/2019. 
Claims 1-8 are pending.

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 12/22/2019;7/28/2021;12/21/2021;2/10/2022 have been considered by the examiner (see attached PTO-1449).
	
		
Allowable Subject Matter
Claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to cell observation system in which a first image of cells in a culturing vessel are acquired by a first image acquisition device disposed in an incubator, and a second image of an interior of the culturing vessel that has been removed from the incubator are acquired by an image-acquisition device that is disposed outside an incubator; a processor is configured to extract a target cells in the first image, calculate positions at which the extracted target cells are present and stores the position in a memory, the positions at which the target cells are present are displayed in a superimposing manner on an indication indicating the culturing vessel.

Prior art was found for the claims as follows:

- Hsiung et al. (US 20140327758 A1)
Hsiung discloses a cell observation system having a control module for receiving a first image of a cell sample and a second image with a wider angle of view of the sample in which the images are superimposed for display. 

- Mimura et al.  (20110013821)
Mimura discloses a cell observation system including obtaining a first image showing a plurality of cells in an observation region, the first image being captured by an imaging device, and a second image showing the observation region, the second image being captured by the imaging device a predetermined time before the first image is captured; selecting one cell as a cell of interest from the plurality of cells included in the first image; specifying cells on the periphery of the cell of interest as peripheral cells; calculating movement statistics of the peripheral cells with respect to the cell of interest on the basis of the amount of relative movement of the cell of interest and the peripheral cells in the first image and the second image; and outputting the calculated movement statistics of the peripheral cells.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claim 1, cell observation system in which a first image of cells in a culturing vessel are acquired by a first image acquisition device disposed in an incubator, and a second image of an interior of the culturing vessel that has been removed from the incubator are acquired by an image-acquisition device that is disposed outside an incubator; a processor is configured to extract a target cells in the first image, calculate positions at which the extracted target cells are present and stores the position in a memory, the positions at which the target cells are present are displayed in a superimposing manner on an indication indicating the culturing vessel.


The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481